[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 553 
On plaintiff's appeal from order granting a new trial as to the defendants Loverro et al., order affirmed and judgment absolute ordered against plaintiff, appellant, on the stipulation, without costs.
On plaintiff's appeal from judgment, judgment affirmed, without costs.
On defendants' appeals, judgment affirmed, without costs; no opinion. (See 276 N.Y. 610, 681.)
Concur: CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ.